ACCEPTED
                                                                    06-18-00001-CR
                                                          SIXTH COURT OF APPEALS
                                                                TEXARKANA, TEXAS
                                                                  3/28/2018 2:53 PM
                                                                   DEBBIE AUTREY
                                                                             CLERK




                                                    FILED IN
                                             6th COURT OF APPEALS
                                               TEXARKANA, TEXAS
              No. 06-18-00001-CR
                                             3/28/2018 2:53:57 PM
                      In the                     DEBBIE AUTREY
                Court of Appeals                     Clerk
                     for the
             Sixth District of Texas
                  at Texarkana

           i
                  No. 17-0208X
           In the 71st District Court of
             Harrison County, Texas

           i
         JORDAN LAJUAN LONDON
                   V.
           THE STATE OF TEXAS
           i
              ANDERS BRIEF
           i


                            KIMBERLEY MILLER RYAN
                            Attorney for Jordan LaJuan London
                            State Bar No: 24053602
                            203 N. Wellington St.
                            Marshall, TX 75670
                            (903) 471-0816 phone
                            (888) 753-8808 fax
                            kimryanlaw@gmail.com



APPELLANT DOES NOT REQUEST ORAL ARGUMENT
               STATEMENT REGARDING ORAL ARGUMENT

      Pursuant to TEX. R. APP. P. 9.4(g) and TEX. R. APP. P. 39.1, appellant does not

request oral argument.


                     IDENTIFICATION OF THE PARTIES

      Pursuant to TEX. R. APP. P. 38.2(a)(1)(A), a complete list of the names of all

interested parties is provided below.

      Counsel for the State:

COKE SOLOMON  District Attorney of Harrison County

200 W. Houston St. STE 206, Marshall, TX 75670

SHAWN CONNALLY  Assistant District Attorney at trial

200 W. Houston St. STE 206, Marshall, TX 75670

      Appellant:

JORDAN LAJUAN LONDON

      Counsel for Appellant:

KYLE DANSBY  Counsel at trial

P.O. Box 1914, Marshall, TX 75671

KIMBERLEY MILLER RYAN  Counsel on appeal

      Trial Judge:

HON. BRAD MORIN
                TABLE OF CONTENTS

STATEMENT REGARDING ORAL ARGUMENT………………………………i

IDENTIFICATION OF THE PARTIES…………………………………………...i

TABLE OF CONTENTS…………………………………………………………...ii

INDEX OF AUTHORITIES………………………………………………………iii

SUMMARY OF THE CASE………………………………………………………..1

STATEMENT OF FACTS………………………………………………………….1

ISSUES PRESENTED……………………………………………………………...1

SUMMARY OF THE ARGUMENT……………………………………………….2

POINTS OF ERROR………………………………………………………………2

CONCLUSION………………………………………………………………….…6

CERTIFICATE OF COMPLIANCE………………………………………………6

CERTIFICATE OF SERVICE…………………………………………………..…7




                                                ii
                            INDEX OF AUTHORITIES

CASES

Balderas v. State, 517 S.W.3d 756 (Tex.Crim.App.2016).

Holland v. Texas, 761 S.W.2d 307 (Tex.Crim.App. 1988).

Meza v. Texas, 206 S.W.3d 684 (Tex.Crim.App. 2006).

Strickland v. Washington, 466 U.S. 668 (1984).

STATUTE

Texas Pen. Code 29.03




                                                         iii
TO THE HONORABLE COURT OF APPEALS:


                          STATEMENT OF THE CASE

      A pretrial hearing on a Motion to Suppress was held on November 20, 2017 in

this matter (CR 27). The Motion was denied on the record. (RR 42). On December

18, 2017, Appellant entered a plea of no contest to an Aggravated Robbery charge in

exchange for a plea bargain of 15 (fifteen) years in the Texas Department of Criminal

Justice. (CR 32) (RR 8). He accepted his sentence, and waived his right to appeal,

reserving only his right to appeal the pretrial motion wherein relief was denied. (SCR

14) (RR 8). On January 2, 2018, Appellant filed his Notice of Appeal (CR 50), with an

Amended Notice of Appeal following on January 5, 2018. (SCR 8).


                             STATEMENT OF FACTS

       The out-of-court identification of Jordan LaJuan London was made by the

mother of a codefendant who had gone to the police station to discuss the case. (RR

16). The police showed her a video and she identified her son, and she also identified

Jordan LaJuan London by name due to his walk, as his face was covered. (RR 16-17).

When asked if she was certain, she responded that she had “damn near” raised him.

(RR 34-35).


                              ISSUES PRESENTED

      There is no arguable issue in this case.



                                                                                     1
                       SUMMARY OF THE ARGUMENT

      This is an Anders brief in support of counsel’s motion to withdraw.

      The Due Process Clause prohibits the admission of identification into evidence

only when its introduction “is so extremely unfair that its admission violates

fundamental conceptions of justice.” Balderas v. State, 517 S.W.3d 756

(Tex.Crim.App.2016). The Constitution generally protects a defendant against a

conviction based on unreliable evidence, not by prohibiting its introduction, but by

giving the defendant the ability to persuade the jury that the evidence should be

discredited. Id. A defendant has the burden to establish by clear and convincing

evidence that the pretrial procedure was impermissibly suggestive. Id.

      There is no evidence on the record of any inappropriate or influential comment

or behavior on behalf of any of the officers present at the pretrial identification of

Appellant by his codefendant’s mother. The evidence in the records throughout the

Motion to Suppress hearing is merely a challenge to her credibility as a witness, and not

a challenge to the admissibility of the evidence itself based on a corruption of the way

in which it was obtained. The issue of whether or not the pretrial identification of the

Appellant was credible or reliable was an issue to be determined by a fact finder in a

trial proceeding, not in a pretrial motion to suppress. The trial court’s denial of the

Motion to Suppress was proper. The judgment and sentence accurately reflect the trial




                                                                                        2
judge’s ruling and the sentence is within the range of punishment allowed for aggravated

robbery. Finally, the trial counsel’s representation of Appellant was effective.

       In light of the above stated summary, no arguable issues of reversible error exist

in this case.


                                  POINTS OF ERROR

       There is no arguable point of error in this case.

       This is an Anders brief in support of appellate counsel’s motion to withdraw. In

compliance with the Anders procedure, as set forth in Meza v. Texas, 206 S.W.3d 684

(Tex.Crim.App. 2006), appellate counsel has filed:

       1.       Motion to Withdraw

       2.       Notice of Filing of Anders Brief, which includes a copy of the letter to the

defendant informing him that:

                a.    Counsel has provided him a copy of brief;

                b.    Counsel has informed him of the right to review the record;

                c.    Counsel has informed him of the right to file a brief or other

response on his own behalf; and

                d.    Counsel has informed him of the right to pursue a petition for

discretionary review in the Texas Court of Criminal Appeals, should the Court of

Appeals deny him relief on appeal.




                                                                                           3
      The appeal at issue here is solely based on the pretrial motion to suppress, as

Appellant waived his appellate rights to all other issues on the record during his plea,

and in the Trial Court’s Certification of Waiver of Right to Appeal, and only reserved

the right to appeal his pretrial motions. As such, Counsel has reviewed the entire clerk

record and both reporter’s records for the following:

      1.     Trial court ruling regarding suppression of pretrial identification.

      2.     Judgement and Sentence.

      3.     Effectiveness of trial counsel.

                           PRETRIAL IDENTIFICATION

      The Due Process Clause prohibits the admission of identification into evidence

only when its introduction “is so extremely unfair that its admission violates

fundamental conceptions of justice.” Balderas v. State, 517 S.W.3d 756

(Tex.Crim.App.2016). The Constitution generally protects a defendant against a

conviction based on unreliable evidence, not by prohibiting its introduction, but by

giving the defendant the ability to persuade the jury that the evidence should be

discredited. Id. A defendant has the burden to establish by clear and convincing

evidence that the pretrial procedure was impermissibly suggestive. Id.

      There is no evidence on the record of any inappropriate or influential comment

or behavior on behalf of any of the officers present at the pretrial identification of

Appellant by his codefendant’s mother. The issue of whether or not the pretrial

identification of the Appellant was credible or reliable was an issue to be determined

                                                                                         4
by a fact finder in a trial proceeding, not in a pretrial motion to suppress. The trial

court’s denial of the Motion to Suppress was proper.

                           JUDGMENT AND SENTENCE

       The Judgment and Sentence properly reflect the trial judge’s ruling as reflected

on his entry on the docket sheet. (CR 48). Further, the sentence of 15 (fifteen) years

imposed by the trial court falls within the range of punishment stated for aggravated

robbery in the Texas Penal Code, which states the charge is a felony of the first degree

with punishment range beginning at five years and ending at 99 or life. Texas Pen.

Code 29.03. Accordingly, the Judgement and Sentence is proper.

                      EFFECTIVENESS OF TRIAL COUNSEL

       The Court of Criminal Appeals states the standard of review regarding the issue

of ineffectiveness of counsel in Holland v. Texas, 761 S.W.2d 307 (Tex.Crim.App. 1988).

In Holland, the Court adopts the rule set forth in Strickland v. Washington, which states in

order to show ineffective assistance of counsel, a defendant must show his trial

counsel’s performance was deficient, in that counsel made such serious errors he was

not functioning effectively as counsel, and that the deficient performance prejudiced

the defense to such a degree that appellant was deprived of a fair trial. Strickland v.

Washington, 466 U.S. 668 (1984). Prejudice is shown by demonstrating that there was a

reasonable probability that but for counsel’s errors, the result of the proceeding would

have been different. Id.




                                                                                           5
       Here, counsel made no perceivable errors on the record, and Defendant pled

guilty in exchange for a plea bargain, thereby eliminating the consideration of the

prejudice element of the Strickland test, so there was no ineffective assistance of counsel.


                                    CONCLUSION

       After examining the facts of the case in light of the applicable law, counsel on

appeal believed there is no basis for presenting any legally nonfrivolous issue. For the

foregoing reasons, counsel respectfully requests that this Court conduct an independent

examination of the record for any prejudicial error. Counsel asks the Court to grant

her Motion to Withdraw.

                                          /S/ KIMBERLEY MILLER RYAN
                                          KIMBERLEY MILLER RYAN
                                          Attorney for Appellant
                                          110 S. Bolivar St. B2
                                          Marshall, TX 75670
                                          SBN 24053602
                                          (903) 471-0816 phone
                                          (888) 753-8808 fax
                                          kimryanlaw@gmail.com


                        CERTIFICATE OF COMPLIANCE
       In accordance with the Texas Rules of Appellate Procedure, I hereby certify
that appellant’s brief, filed on March 26, 2018 contains 1402 words, excluding
introductory pages, based upon a word count under MS Word.
                                                 /s/ Kimberley Miller Ryan
                                                 KIMBERLEY MILLER RYAN
                                                 Attorney for APPELLANT
                                                 State Bar No: 24053602
                                                 110 S. Bolivar St. B2
                                                 Marshall, TX 75670


                                                                                           6
                                                 903.471.0816
                                                 Fax: 888.753.8808
                                                 kimryanlaw@gmail.com



                           CERTIFICATE OF SERVICE

        I certify that a copy of this brief was served on the State of Texas on March 26,

2018.

        In accordance with the Anders guidelines, I further certify that a copy of this

brief for Appellant is being mailed on the same day to Appellant, and that counsel has

reasonably attempted to communicate in a manner and language understood by

Appellant that: 1) counsel has fully examined the record and reviewed the relevant law,

and there are no meritorious issues for appeal; 2) counsel has therefore moved to

withdraw; 3) if granted, the motion will result in dismissal of the appeal; 4) but Appellant

has a right to file a response in English, opposing counsel’s motion, within 30 days.


                                          /s/ Kimberley Miller Ryan
                                          KIMBERLEY MILLER RYAN
                                          Attorney for Appellant




                                                                                           7
8